Title: To Thomas Jefferson from Charles Pinckney, 22 November 1800
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
November 22: 1800 In Columbia

I have just recieved your favour after an interval since its date of nearly one Month—I am to particularly regret Your not recieving my communications, as I wanted some facts from you to aid me in the very delicate & arduous struggle I have in this state—finding from my intelligence that the Pennsylvania Senate intended to contend for a concurrent vote in the choice of Electors & thus to shield themselves under a pretended affection for the rights of their Branch from the popular odium I very early percieved that the choice of a President would in a great measure depend upon this States Vote—I therefore very assiduously have attended to this Object since June & now wait the Issue which is to be decided on Tuesday next.—my anxiety on this subject is very much increased by a Letter I have recieved from Governour Monroe in answer to one I wrote him on the subject—he seems to think with me that our state must decide it & that Pennsylvania is very uncertain—Since Mr: Monroe’s Letter I have seen that Woods is elected President of the Senate of that state—this I think is a bad symptom—he is Ross’s Brother in law—it would if it was possible make me redouble my Exertions—. I am hopeful we shall succeed & although my situation is truly delicate in being obliged to oppose my own Kinsman, (who does not now on that account speak to me) yet Urged by those principles it is my duty never to forsake & well convinced that the Election depends on this State I have taken post with some valuable friends at Columbia where our legislature meet & are now in Session & here I mean to remain until the thing is settled— —I have been told I am to be personally insulted for being here while I ought to be in Washington & that a Motion will be made expressing the opinion of one of the Branches that all their Members ought to be present at the discussion of the French Treaty—But I  who know that the President’s Election is of more consequence than any Treaty & who feel my presence here to be critically important, mean to remain & my friends with You who know the reason will readily excuse my absence—To weaken the federal Party in our Legislature which is Stronger than I ever knew it an attempt is made to set aside the Charleston Election & I have suggested a new idea to the Petitioners which is to suspend those sitting members immediately from their seats. I inclose You a Petition on this subject which at their request I have drawn & they are now debating it. whether they vote or not I think We shall carry the Election & the Moment it is decided I will write you.—my situation here is peculiarly delicate & singular. I am the only member of Congress of either side present & the federalists view me with a very jealous Eye. I long to see the Business happily & safely over & to personally pay my respects to you being with great respect & regard
Dear Sir Your’s Truly

Charles Pinckney


We have elected 3 republican Members of Congress
And a 4th. had a narrow Squeeze
December 2: 1800 The Election is just finished & We Have (Thanks to Heaven’s Goodness) carried it—We have Had a hard & arduous struggle & I found that as there Were no hopes from Philadelphia & it depended upon our State entirely to secure Your Election & that it would be almost death to our hopes for me to quit Columbia I have remained until it is over & now permit me to congratulate You my dear sir on an Event, which You will find we had an arduous & doubtful struggle to carry & of which I will send You the particulars before I set out—Expect me soon in Washington, But I shall be late. important public arrangements for the republican Interest detaining me here a little longer—As to my own affairs I never think of them—to secure Your Election has employed me Mind Body & Estate since June— —
I use the same precaution not to superscribe in my own hand. I trust all this precaution will not long be necessary.

